Citation Nr: 1416880	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-15 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a brucellosis infection.

2.  Entitlement to service connection for a lumbar spine disorder, to include as secondary to a brucellosis infection.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus, type II.

5.  Entitlement to a rating in excess of 10 percent for hidradenitis suppurativa of both axillae.

6.  Entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU). 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from October 1974 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Indianapolis, Indiana.  

In August 2009, the Veteran testified at a hearing conducted before a Decision Review Officer.  A transcript of the hearing has been associated with the claims file.

The issue of an increased rating for residuals of hidradenitis suppurativa and entitlement to a TDIU being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran did not have a brucellosis infection in service and has not had a brucellosis infection at any time since filing his claim for compensation.

2.  A lumbar spine disorder was not present during the Veteran's service, arthritis was not manifest within one year of discharge from service, and a currently diagnosed lumbar spine disorder did not develop as a result of any incident during service.

3.  Diabetes mellitus, type II was not present during the Veteran's service, was not manifest within one year of discharge from service, and currently diagnosed diabetes mellitus, type II did not develop as a result of any incident during service.

4.  A heart disorder was not present during the Veteran's service and a currently diagnosed heart disorder did not develop as a result of any incident during service.


CONCLUSIONS OF LAW

1.  A brucellosis infection was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).

2.  A lumbar spine disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

3.  Diabetes mellitus, type II was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).

4.  A heart disorder was not incurred or aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 & 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was notified in letters dated in October 2007, February 2008 and April 2008 regarding the type of evidence necessary to establish his claims.  He was instructed how to establish service connection.  The Veteran was notified of what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Regarding VA's duty to assist, VA obtained the Veteran's service treatment records (STRs), post-service medical records, and Social Security Administration (SSA) records.  With regards to the Veteran's STRs, it is not clear that all of them are of record.  As noted below, an August 1976 record refers to earlier records when the Veteran was hospitalized in June 1976; although some records from June 1976 are associated with the record, it does not appear that his full chart from that hospitalization is of record.  As the August 1976 record reports the findings of June 1976, the Board finds that a remand to search for such records is not necessary.  Moreover, as the Veteran's claims folder was rebuilt, it is possible that such records are lost.  In cases where records are lost or presumed lost, a heightened duty is imposed on the Board to consider the applicability of the benefit of the doubt doctrine, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  See Russo v. Brown, 9 Vet.App. 46 (1996).  

The Board finds that medical opinions on the service connection issues are not required because opinions are only necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  1) competent evidence of diagnosed disability or symptoms of disability, 2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and 3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, as described in detail below, there is insufficient evidence establishing that the Veteran has a current brucellosis infection disability; suffered an in-service stressor or an event, injury or disease in service, or during any pertinent presumptive period; and that any diagnosed lumbar spine disorder, diabetes mellitus, type II and heart disorder may be related to his service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).  Consequently, given the standard of the regulation, the Board finds that VA did not have a duty to assist that was unmet.

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Pursuant to 38 C.F.R. § 3.303(b), when a chronic condition (e.g., heart disorder, arthritis or diabetes mellitus) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Certain chronic diseases (e.g., arthritis and diabetes mellitus) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) (2013).  

Certain diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam era will be presumed to have been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).  The presumption requires exposure to an herbicide agent and manifestation of the disease to a degree of 10 percent or more within the time period specified for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, even if a veteran does not have a disease listed at 38 C.F.R. § 3.309(e), he or she is presumed to have been exposed to herbicides if he or she served in Vietnam between January 9, 1962, and May 7, 1975, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

The diseases for which service connection may be presumed to be due to an association with herbicide agents include type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes) and ischemic heart disease [including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina].  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  

Even where the criteria for service connection under the provisions of 38 C.F.R. § 3.309(e) are not met, a veteran is not precluded from establishing entitlement to service connection by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328 (1997); Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

	1.  Brucellosis Infection

The Veteran contends that he has residuals of a brucellosis infection incurred during his active duty.

His STRs include an October 1974 entrance examination, which did not contain any indication of any brucellosis infection.  Treatment records in July 1976 and August 1976 initially show a diagnosis of brucellosis.  However, an August 1976 narrative summary following the Veteran's hospitalization for treatment, shows that the diagnosis of brucellosis was revised to hidradenitis suppurativa.  This record shows that the Veteran had been hospitalized in June 1976 and that Brucella titers were positive during his hospitalization.  However, the record shows that the blood cultures all failed to grow out any Brucella organisms.  The record shows that the Veteran received vaccines in April 1976, the nature of which the Veteran was uncertain.  The record shows that it was known that some vaccines gave cross reactions with Brucella titers.  This record indicates that it was felt that the Veteran never had brucellosis and that his rising titers were probably secondary to cross activity with some vaccines he had received a few months earlier.  His December 1976 discharge examination does not contain any notation that he had brucellosis.
Post-service treatment records do not show any diagnosis of, or treatment for, brucellosis.  None of the Veteran's contentions, to include his August 2009 testimony, shows that he currently has brucellosis.  

Based on a review of the evidence, the Board concludes that service connection for a brucellosis infection is not warranted.  Initially, although some STRs do reflect an initial diagnosis of brucellosis, considering the August 1976 narrative summary, the Board finds that the Veteran did not in fact have brucellosis in service.  

In this case, the August 1976 record showing a revised diagnosis of hidradenitis suppurativa, for which service connection has been granted, weighs against a finding that the Veteran had brucellosis in service.  The record contains a reasonable explanation for the positive titers suggesting brucellosis, and also shows that following the positive titers, blood cultures all failed to grow out any Brucella organisms.  Considering that blood cultures failed to show brucellosis, and the explanation for the positive titers, the Board concludes that the evidence weighs against a finding that the Veteran actually had a brucellosis infection in service.  In finding that the Veteran did not have a brucellosis infection in service, the Board has considered its heightened duty in the absence of the June 1976 treatment records.  However, the August 1976 narrative summary clearly reported the findings favorable to the Veteran in June 1976.  Even considering those findings, the August 1976 record still shows that the Veteran's diagnosis was revised to hidradenitis and that he did not have a brucellosis infection in service.  

None of the Veteran's post-service treatment records contain any diagnosis of a brucellosis infection.  As the Board has concluded that the evidence shows that the Veteran did not in fact have a brucellosis infection in service, there is no way for the Veteran to have post-service residuals.  Consequently, the evidence fails to show a current disability for which service connection can be granted.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich at 1332 (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the veteran has the disability for which benefits are being claimed.  Brammer at 225 (in which the Court held that, in the absence of proof of a present disability, there can be no valid claim).  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved).  Here, there is no competent evidence reflective of a brucellosis infection at any time during the appeal period.  Without evidence of a current diagnosis of a brucellosis infection, service connection for a brucellosis infection is not warranted.

The Board acknowledges the Veteran's reports of having a brucellosis infection in service and residuals from that infection.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435(2011), as to the specific issue in this case, the diagnosis of a brucellosis infection falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4 (lay persons not competent to diagnose cancer).  The Veteran's own assertions as to diagnosis have no probative value.

Without competent and credible evidence of a current disability, service connection for a brucellosis infection is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a brucellosis infection.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a brucellosis infection is denied.  See 38 U.S.C.A §5107 (West 2002 & Supp. 2013).  

	2.  Lumbar Spine Disorder

The Veteran contends that he has a lumbar spine disorder that is related to his military service, to include an in-service brucellosis infection.  See, e.g., November 2007 statement.  For the reasons set forth above, the Board has concluded that the Veteran did not have a brucellosis infection in service.  Consequently, the Board will not address the Veteran's contentions that a lumbar spine disorder is due to a brucellosis infection.

The Veteran's STRs show that his October 1974 entrance examination revealed a clinically normal spine.  In his report of medical history, he denied symptoms such as arthritis, rheumatisms or bursitis; bone, joint or other deformity; and recurrent back pain.  A January 1975 record shows that he reported low back pain of the left flank.  He reported being in a motor vehicle accident in April 1974.  The Veteran was diagnosed with a mild inguinal strain.  August 1975 records show that the Veteran reported pain in his lower back for one year and that he had trauma from a car accident.  His December 1976 discharge examination again revealed a normal spine.  His STRs do not show an in-service event, injury or disease to his spine, nor is there indication of a chronic lumbar spine disorder.

According to post-service medical records, the earliest complaint of low back pain was in December 2006.  The Veteran reported having pain for the last three to four months.  The record shows that he did not recall any traumatic or precipitating events.  Another record also dated in December 2006 shows that the Veteran worked in the VA Medical Center's (VAMC's) supply area and that his job involved lots of heavy lifting all day long.  He had reportedly been at that job for 31 years.  A February 2007 letter from the Veteran's VA physician shows that the Veteran had degenerative arthritic and disc changes.  A March 2007 letter from another VA physician shows that the Veteran began having low back pain in September 2006.  This letter shows that the Veteran had worked for the VA for 27 years.  None of the Veteran's treatment records contain any opinion relating a lumbar spine disorder to his military service.  They also do not show the Veteran reporting any in-service injury or having a continuity of symptomatology since service.  The Veteran's testimony at his August 2009 did not reflect that any medical professional had related a lumbar spine disorder to his military service.

Based on a review of the evidence, the Board concludes that service connection for a lumbar spine disorder is not warranted.  Although the Veteran had in-service low back complaints, and has a current diagnosis of a lumbar spine disorder, the evidence fails to show a relationship between a current diagnosis and the Veteran's military service.

Initially, although the Veteran reported a motor vehicle accident that occurred prior to service, considering that his October 1974 entrance examination revealed a normal spine, and as the Veteran denied any pertinent symptoms pertaining to a back disorder at that time, the Board concludes that the Veteran was presumed sound at service and did not have a preexisting lumbar spine disorder.

The Veteran's STRs do not show any that lumbar spine injury incurred.  Although the Veteran had low back complaints, there is no indication that a current lumbar spine disorder had its onset in service.  No medical professional has provided any opinion indicating that the onset of a lumbar spine disorder occurred during the Veteran's military service.  The Veteran's December 1976 discharge examination revealed a normal spine and no lumbar spine complaints were made.  Of particular importance to the Board is that none of the Veteran's contentions have indicated a continuity of symptomatology since his service.  None of the Veteran's post-service medical records pertaining to his lumbar spine have included any indication that he reported having back complaints dating back to service.  Rather, these records show that the Veteran had a job that required heavy lifting for at least 27 years.  

In this case, the contemporaneous service records fail to show that a current lumbar spine disorder began during the Veteran's military service or is otherwise related to his service.  Here, the first evidence of a chronic lumbar spine disorder was in 2006.  The United States Court of Appeals for Veterans Claims (Court) has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition).  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  Thus, the lack of any evidence of chronic lumbar spine complaints, symptoms, or findings for three decades between the Veteran's military service and the earliest evidence of a lumbar spine disorder is itself evidence which tends to show that a lumbar spine disorder did not have its onset in service or for many years thereafter, especially considering the Veteran's post-service employment.  

Furthermore, as the evidence does not show that any diagnosed arthritis was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as arthritis is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of arthritis symptoms since service.  None of the Veteran's treatment records or his contentions have indicated a continuity of symptomatology following his in-service low back complaints.  There is no indication of arthritis until many years after discharge from service.  In this case, the contemporaneous service records weigh against any finding of a continuity of arthritis symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

The claims folder contains no competent and probative evidence of a lumbar spine disorder being associated with the Veteran's active duty.  Without competent and probative evidence of an association between a lumbar spine disorder and his active duty, service connection for a lumbar spine disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a lumbar spine disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between a lumbar spine disorder and the Veteran's active duty, service connection for a lumbar spine disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for a lumbar spine disorder is denied.  See 38 U.S.C.A §5107.  

	3.  Diabetes Mellitus, Type II 

The Veteran contends that he has diabetes mellitus, type II that is due to herbicide exposure from when he was stationed in Cambodia during service.  See, e.g., March 2008 statement.

The Veteran's STRs show no treatment for, or diagnosis of, diabetes mellitus, type II.  His October 1974 entrance examination and December 1976 discharge examination both revealed a clinically normal endocrine system.  Both examinations show that a urinalysis was negative for sugar and albumin.  There is no indication in the Veteran's STRs of any event, injury or disease to his endocrine system in service.  

Post-service treatment records reflect a diagnosis of diabetes mellitus, type II beginning in December 2007.  None of these records contain any opinion relating diabetes mellitus, type II to the Veteran's military service.  

A May 2008 response from the National Personnel Records Center (NPRC) shows that there was no records of exposure to herbicides for the Veteran.  At his August 2009 hearing, the Veteran testified that he was not in Vietnam, but only Cambodia in service.  T. at  6.  He testified that he could not say whether he handled herbicides or not in service.  Id. at 7.  

An October 2010 memorandum shows that there was a formal finding for a lack of information required to verify herbicide exposure on a factual basis in locations other than the Republic of Vietnam as per the VA Adjudication Manual.  This memorandum shows that the Veteran did not provide information sufficient to provide for a search by the United States Army and Joint Services Records Research Center (JSRRC) to corroborate exposure, despite the Veteran being asked in April 2008 to provide additional information.  

Based on a review of the evidence, the Board concludes that service connection for diabetes mellitus, type II is not warranted.  Although the evidence shows that the Veteran currently has diabetes mellitus, type II, it does not show that it is related to his military service.

Initially, the Board finds that the Veteran does not have confirmed exposure to herbicides in service.  With regards to his contention that he was exposed at Cambodia, no evidence has been presented to confirm such exposure.  A negative response was received from the NPRC, and the Veteran did not provide sufficient information to allow for JSRRC to corroborate his claimed exposure.  In this case, the evidence fails to show that the Veteran was exposed to herbicides while stationed in Cambodia.  

Considering that the Veteran's claimed exposure to herbicides cannot be confirmed, the Board concludes that the Veteran was not exposed to herbicides at any time during his military service.  The evidence also does not show that the Veteran incurred any event, injury or disease to his endocrine system or that his diabetes mellitus, type II had its onset in service.  His STRs are silent for any complaints associated with diabetes mellitus, type II.  As discussed above, his urine was negative for sugar and albumin in December 1976 and he was shown to have a normal endocrine system at that time.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his endocrine system in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his endocrine system actually occurred.  

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, the first evidence of diabetes mellitus, type II is in 2007.  None of the Veteran's treatment records contain any opinion indicating that his diabetes mellitus, type II had its onset during service.  

The Court has indicated that normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense at 356; see also Maxson at 1333.  Thus, the lack of any evidence of diabetes mellitus, type II complaints, symptoms, or findings for three decades between the period of active service and the earliest evidence of a diagnosis of diabetes mellitus, type II is itself evidence which tends to show that diabetes mellitus, type II did not have its onset in service or for many years thereafter.  

The claims folder contains no competent evidence of diabetes mellitus, type II being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's endocrine system or competent evidence of an association between diabetes mellitus, type II and his active duty, service connection for diabetes mellitus, type II is not warranted.

Furthermore, as the evidence does not show that diabetes mellitus, type II was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of diabetes mellitus, type II falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Without competent and credible evidence of an association between diabetes mellitus, type II and the Veteran's active duty, service connection for diabetes mellitus, type II is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for diabetes mellitus, type II.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for diabetes mellitus, type II is denied.  See 38 U.S.C.A §5107.  

	4.  Heart Disorder

The Veteran contends that he has a heart disorder that is related to his military service, to include being secondary to diabetes mellitus, type II.  See, e.g., December 2007 claim.  For the reasons set forth above, the Board has concluded that service connection for diabetes mellitus, type II is not warranted; consequently, the Veteran's secondary service connection contentions need not be addressed.

The Veteran's STRs show no treatment for, or diagnosis of, a heart disorder.  His October 1974 entrance examination and December 1976 discharge examination both revealed a clinically normal heart.  Chest X-rays in October 1974 were reportedly negative, while chest X-rays in December 1974 were reportedly within normal limits.  There is no indication in the Veteran's STRs of any event, injury or disease to his heart in service.  

Post-service treatment records reflect that a chest X-ray in June 1979 was within normal limits.  The Veteran has had chest complaints as early as July 1979.  An EKG in July 1979 was normal.  A February 1992 record shows that the Veteran had chest pains that were opined to be atypical and did not sound to be ischemic in nature.  Chest X-rays in July 1992 were again normal.  The earliest evidence of heart disorder is reportedly in 2000 as the Veteran reported having a heart attack that year.  See December 2007 claim.  His treatment records beginning in September 2006 show a reported history of coronary artery disease.  None of these records contain any opinion relating a heart disorder to the Veteran's military service.  

As already discussed above, the Veteran's exposure to herbicides has not been confirmed.  

Based on a review of the evidence, the Board concludes that service connection for a heart disorder is not warranted.  Although the evidence shows that the Veteran currently has a heart disorder, it does not show that it is related to his military service.

Initially, the Board finds that the Veteran did not incur an event, injury, or disease to his heart in service or that a current heart disorder had its onset in service.  As discussed above, the Board has concluded that the evidence does not support a finding of in-service exposure to herbicides.  His STRs are silent for any complaints associated with a heart disorder.  Chest X-rays were within normal limits in December 1976 and he was shown to have a normal heart at that time.  In this case, the contemporaneous service records and post-service treatment records all fail to show that he incurred an event, injury or disease to his heart in service.  Therefore, the evidence does not support a finding that the in-service incurrence or aggravation of an event, injury or disease to his heart actually occurred.  Indeed, the Veteran has not contended as such.

Absent an in-service event, injury or disease, there is no nexus evidence to support a finding of service connection.  In this case, although the Veteran has had chest complaints dating back to 1979, the first evidence of a heart disorder is reportedly in 2000 when the Veteran had a heart attack.  None of the Veteran's treatment records contain any opinion indicating that a heart disorder had its onset during service.  Furthermore, no medical professional has indicated that he Veteran's chest complaints dating back to 1979 were indicative of a currently diagnosed heart disorder, especially as diagnostic testing in 1979 and 1992 all revealed a normal heart.  

The claims folder contains no competent evidence of a heart disorder being associated with the Veteran's active duty.  Without evidence of an in-service event, injury, or disease to the Veteran's heart or competent evidence of an association between a heart disorder and his active duty, service connection for a heart disorder is not warranted.

Although lay persons are competent to provide opinions on some medical issues, see Kahana at 435, as to the specific issue in this case, the etiology of a heart disorder falls outside the realm of common knowledge of a lay person.  See Jandreau at 1377 n.4.  The Veteran's own assertions as to etiology have no probative value.

Furthermore, as the evidence does not show that any diagnosed heart disorder was manifest to a degree of 10 percent or more within one year of discharge, the Board finds that service connection on a presumptive basis is not warranted.  

Similarly, the Board also finds that the evidence does not establish a continuity of symptomatology and therefore a nexus under Walker as heart disorder is a chronic disease as per 38 C.F.R. § 3.309.  The evidence fails to show a continuity of heart disorder symptoms since service.  None of the Veteran's treatment records or his contentions have indicated a continuity of symptomatology following service.  There is no indication of heart disorder until many years after discharge from service.  In this case, the contemporaneous service records weigh against any finding of a continuity of heart disorder symptomatology since service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the claimant).  

Without competent and credible evidence of an association between a heart disorder and the Veteran's active duty, service connection for a heart disorder is not warranted.  Based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for service connection for a heart disorder.  As the preponderance of the evidence is against this issue, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for heart disorder is denied.  See 38 U.S.C.A §5107.  


ORDER

Entitlement to service connection for a brucellosis infection is denied.

Entitlement to service connection for a lumbar spine disorder, to include as secondary to a brucellosis infection is denied.

Entitlement to service connection for diabetes mellitus, type II is denied.

Entitlement to service connection for a heart disorder, to include as secondary to diabetes mellitus, type II is denied.


REMAND

Regrettably, a remand is necessary for the issues remaining on appeal.  The Veteran was afforded a VA examination for his skin in March 2008.  At that time, he reported developing lesions every other month.  At his August 2009 hearing, the Veteran testified having flare-ups five or six times a year.  August 2009 Hearing Transcript (T.) at 3.  At a VA examination in October 2010, the Veteran had normal skin and the examiner opined that no skin condition was found.  As it appears that the Veteran's skin disorder has active stages and non-active stages, the Board finds that a remand is necessary to afford the Veteran a VA examination when his condition is in an active stage.  Ardison v. Brown, 6 Vet. App. 405 (1994) (holding that when evidence reflects that a disability has a history of remission and recurrence, the duty to assist requires that any examination be given during an active stage of the condition).  As the issue of entitlement to a TDIU is inextricably intertwined with the increased rating issue, it must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has recently received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Indianapolis VAMC and from any private providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran an appropriate VA examination during an active stage of his disability to determine the severity of his service-connected skin disability.  His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is also requested to report all pertinent manifestations and symptomatology of the service-connected hidradenitis suppurativa.  In particular, the examiner should:

A) Provide an opinion regarding what percentage of the Veteran's exposed skin is affected by his skin disability when it is active and during a flare up.  

B) Discuss whether the Veteran is prescribed or has been prescribed systemic therapy for the treatment of his skin disability and, if so, the frequency and duration of their use. 

C) Provide an opinion as to whether the Veteran's skin disability renders him unable to obtain and maintain substantially gainful employment.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


